DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-13 and 15-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method of wireless communication by a user equipment (UE), comprising: 
establishing a plurality of radio links between the UE and a plurality of transmission reception points (TRPs) including a first TRP and a second TRP, 
wherein the first TRP is part of a first cell group comprising the first TRP and one or more additional TRPs; 
determining a radio link monitoring (RLM) resource of a first radio link of the plurality of radio links, 
wherein determining the RLM resource comprises deriving the RLM resource based on a ranked set of a plurality of control resource sets (CORESETs) associated with the first TRP and the second TRP; 
monitoring the first radio link according to the determined RLM resource; 
detecting a radio link failure (RLF) of the first radio link; 
determining that the first TRP is associated with the RLF of the first radio link based on the RLM resource of the first radio link; and 
transmitting an RLF notification indicating the RLF of the first radio link.

Regarding claims 13 and 29-30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 3-12 and 15-28, these claims depend from claims 1 and 13, respectively, and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Primary Examiner, Art Unit 2411